Exhibit China Direct, Inc. Subsidiaries of the Registrant Name Country of Incorporation 1. China Direct Investments, Inc., a wholly owned subsidiary of China Direct, Inc.; USA - Florida 2. CDI China, Inc., a wholly owned subsidiary of China Direct, Inc.; USA - Florida 3. CDI Shanghai Management Co., Ltd., a wholly owned subsidiary of CDI China, Inc.; China 4. Capital One Resource Co., Ltd., a wholly owned subsidiary of CDI Shanghai Management Co., Ltd.; Brunei 5. Shanghai Lang Chemical Co., Ltd. a 51% majority owned subsidiary of CDI China, Inc.; China 6. Taiyuan Changxin Magnesium Co., Ltd., a 51% majority owned subsidiary of CDI China, Inc.; China 7. Taiyuan Changxin YiWei Trading Co., Ltd., a wholly owned subsidiary of Taiyuan Chang Magnesium Co., Ltd.; China 8. Excel Rise Technology Co., Ltd., a Brunei company and a wholly owned subsidiary of Taiyuan Changxin Magnesium Co., Ltd.; Brunei 9. CDI Magnesium Co., Ltd., a 51% majority owned subsidiary of CDI China, Inc.; Brunei 10. Asia Magnesium Co.Ltd., a wholly owned subsidiary of Capital One Resource Co., Ltd.; Hong Kong 11. Shanxi Gu County Golden Magnesium Co., Ltd., a 52% majority owned subsidiary of Asia MagnesiumCo., Ltd.; China 12. Pan Asia Magnesium Co., Ltd., a 51% majority owned subsidiary of CDI China, Inc.; China 13. Baotou Changxin Magnesium Co., Ltd., a 51% majority owned subsidiary of CDI China, Inc. China 14. CDI Jingkun Zinc Industry Co., Ltd., a 95% majority owned subsidiary of CDI Shanghai Management,; China 15. CDI Jixiang Metal Co., Ltd., a wholly owned subsidiary of CDI China, Inc.; China 16. Shanghai CDI Metal Recycling Co., Ltd., an 83% majority owned subsidiary of CDI Shanghai Management Co., Ltd.; China 17. CDI (Beijing) International Trade Co., Ltd., a 51% majority owned subsidiary of CDI Shanghai Management Co., Ltd.; China
